White, Presiding Judge.
This is an appeal from a judgment of conviction of murder in the first degree, the punishment being assessed at death. The case is a novel one in the jurisprudence of our State.
Appellant, when first arraigned upon the indictment against him in the lower court, pleaded guilty to the charge, whereupon the court duly admonished him of the consequences of said plea; and the judgment recites that, before the court would receive and allow the plea to be entered, it was made plainly to appear to the court, as provided by statute (Code Crim. *285Proc., art. 518), that the defendant was sane, and was uninfluenced by any consideration of fear, or by any persuasion or delusive hope of pardon, prompting him to confess his guilt. As shown by the record, the plea was s 1 cient and good under the statute and decisions of this court. (Saunders v. The State, 10 Texas Ct. App., 336; Wallace v. The State, Id., 407; Sanders v. The State, 18 Texas Ct. App., 372.)
After this trial and conviction of murder in the first degree, with the death penalty assessed against him, which was on February 21, 1887, appellant’s counsel moved for a new trial, and said motion was sustained by the court, the verdict and judgment being set aside and the case set for trial again on February 24, 1887. When the case was called for trial on the appointed day, and the defendant was called upon again to plead anew to said indictment, he again persisted in pleading guilty, notwithstanding his previous conviction and the death penalty, and notwithstanding that, in receiving and permitting his new plea to be entered, all the requisites of the statute (art. 518, supra) were observed and again complied with.
Being a second time convicted, his counsel made a motion for a new trial, based upon two grounds, to wit: First, “because the evidence introduced upon the trial of said cause was not sufficient to show that defendant was guilty of murder in the first degree, as required by law.” Second, “because the court erred in the charge to the jury, wherein the jury are instructed that ‘your duty is to determine of what degree of murder he is guilty, and to assess the proper penalty ;’ it being also the duty of the jury to find if the evidence showed the defendant to be guilty of the offense, outside of his plea of guilty.”
In so far as the first ground of the motion is concerned, we deem it only necessary to say that, in our opinion, the evidence adduced was amply sufficient to establish a case of murder in the first degree,—a homicide in the perpetration of robbery, which is per se murder in the first degree. (Penal Code, art. 606.)
In so far as the second ground of the motion is concerned, the charge of the court fully, fairly and sufficiently submitted the law applicable to the facts to the jury, and also proper instructions as to their duty under the law. (Sanders v. The State, 18 Texas Ct. App., 372.)
Ho reason has been made to appear why the extreme penalty of the law should not be carried out as has been prescribed by *286the judgment of the court below, and said judgment is therefore in all things affirmed.
Opinion delivered April 13, 1887.